Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 54 to 60) in the reply filed on 09/14/2021 is acknowledged.
Claims 31-60 are pending with claims 31-53 withdrawn. Claims 54 to 60 are examined herein. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation “the additional fuel rod manufacturing unit”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if claim 59 was 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Idhle et al. “Mixed Oxide (MOX) Fuel Fabrication Facility Construction Authorization Request” in view of SRS watch1.
Regarding claims 54 and 55, Idhle discloses a method of expanding a plant for manufacturing a nuclear fuel assembly (Pg. 1 “construct a Mixed Oxide (MOX) Fuel Fabrication Facility (MFFF)” which is located adjacent the Separations Areas (existing F Area) of SRS (Pg. 1.3.1-1)) comprising nuclear fuel rods arranged in a bundle (Fig. 1.1-5 “Assembling”) and a skeleton supporting the fuel rods (unlabeled tube in assembling step), the plant having a fuel assembly manufacturing unit comprising an inserting station configured for insertion of fuel rods into the skeleton to obtain the fuel assembly (Pg. 1.1-2 “fuel bundle assembly area” and Pg. 1.1-9 “Fuel rods are inserted into the fuel assembly skeleton, and the fuel assembly construction is complete”) and a packaging station configured for packaging the fuel assembly into a fuel assembly container in view of transportation (Pg. 1.1-2 “Shipping and Receiving Area” Pg. 1.1-5 “MOX Fresh Fuel Packages (MFFP) are the approved containers… Onsite vehicles transfer MFFP to the truck bag” and Pg. 1.1-9 “prior to shipment to the reactors”).
While Idhle does not explicitly disclose a step of building at least one additional manufacturing unit and connecting the additional manufacturing unit, Idhle discloses that the MOX Fuel Fabrication Building (BMF) is a multifunctional complex containing all the plutonium oxide handing, fuel processing, and fuel fabrication operations of the MFFF (Pg 1.1-2; Fig. 1.1-5). The BMF comprises “three major functional, interrelated areas: the MOX processing Area (BMP), the Aqueous Polishing Area (BAP), and the Shipping and Receiving area (BSR). The MOX processing Area includes the blending and milling area, pelletizing area, grinding area, fuel rod fabrication area, fuel bundle assembly area, a laboratory area, and storage areas for feed material, pellets, and fuel assemblies (p. 1.1-2). Accordingly, Idhle suggests a step of building a fuel rod manufacturing unit configured for manufacturing fuel rods (the “fuel rod fabrication area” is proposed and would necessarily have to be constructed) and connecting the additional unit for the fuel assembly manufacturing unit (the “fuel rod fabrication area” is connected to the “fuel bundle assembly area” and the “shipping and receiving area” because they are all in the same building.)   
Moreover, while Idhle disclose a construction plan, a skilled artisan would recognize that a construction plan would suggest the active method step of building. As evidenced by SRS watch, the MFFF plant (Figure on Pg. 28) is under construction and being built to expand the Savannah River Site (Pg. 28). As shown in the Figure on Pg. 28, the building exists and therefore has to have been built.  
Regarding claim 56, Idhle discloses all the elements of the parent claim. While Idhle does not explicitly disclose a step of building a fuel pellet manufacturing unit and connecting the fuel pellet manufacturing unit to the fuel rod manufacturing unit, Idhle discloses that the 2 based nuclear fuel pellets (Pg. 1.1-8 “polished PuO2 is mixed with DUO2”), and connecting the fuel pellet manufacturing unit to the fuel rod manufacturing unit (the “pelletizing area”, “sintering area” and “grinding area” are connected to the “fuel rod fabrication area” because they are all in the same building).
Claims 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Idhle et al. “Mixed Oxide (MOX) Fuel Fabrication Facility Construction Authorization Request” in view of SRS watch and further in view of Negro et al. “Studies on Capacity Expansion of Fuel Plants for Nuclear Reactors”.
Regarding claims 58 and 59, as best understood by the examiner, the claims are directed towards duplicating manufacturing units that already exist in the prior art as disclosed by Idhle. 
Negro teaches that the doubling of the bottleneck capacity is done by means of acquiring new equipment (Pg. 47) and the increase in the bottleneck’s capacity imposes changes in the production line and in its layout. Here, bottleneck is defined as a process that . 
Claims 57 is rejected under 35 U.S.C. 103 as being unpatentable over Idhle et al. “Mixed Oxide (MOX) Fuel Fabrication Facility Construction Authorization Request” in view of SRS watch and further in view of Romary “The ERU fuel manufacturing at AREVA NP”.
Regarding claim 57, Idhle discloses all the elements of the parent claim. While Idhle does not explicitly disclose a step of building a fuel powder manufacturing unit and connecting the fuel powder manufacturing unit to the fuel pellet manufacturing unit, Idhle discloses that the MOX Fuel Fabrication Building (BMF) is a multifunctional complex containing all the plutonium oxide handing, fuel processing, and fuel fabrication operations of the MFFF (Pg 1.1-2; Fig. 1.1-5). The BMF comprises “three major functional, interrelated areas: the MOX processing Area (BMP), the Aqueous Polishing Area (BAP), and the Shipping and Receiving area (BSR). The MOX processing Area includes the blending and milling area, pelletizing area, grinding area, fuel rod fabrication area, fuel bundle assembly area, a laboratory area, and storage areas for feed material, pellets, and fuel assemblies (p. 1.1-2). Accordingly, Idhle suggests a step of building a 
Idhle does not disclose the fuel powder manufacturing unit is configured for converting UF6 into UO2.
Romary teaches a fuel manufacturing plant (see title) configured for converting UF6 into UO2 (Pg. 2 “UF6 which is first converted into UO2 ). A skilled artisan would have found it obvious to combine the capabilities of the fuel manufacturing unit taught by Romary with the fuel powder manufacturing unit of Idhle because Romary teaches that this manufacturing step “leads to a high quality powder with stable characteristics” and would afford “good process stability and permanent control of the working parameters.” Accordingly, providing such a capability in the fuel powder manufacturing unit of Idhle would provide the predictable advantage of better control over the quality of UO2 powder employed in the downstream manufacturing process steps. 
Claims 60 is rejected under 35 U.S.C. 103 as being unpatentable over Idhle et al. “Mixed Oxide (MOX) Fuel Fabrication Facility Construction Authorization Request” in view of SRS watch in view of Negro et al. “Studies on Capacity Expansion of Fuel Plants for Nuclear Reactors” and further in view of Romary “The ERU fuel manufacturing at AREVA NP”.
Regarding claim 60, as best understood by the examiner, the claims are directed towards duplicating manufacturing units that already exist in the prior art as disclosed by Idhle in view of Romary. 
Negro teaches that the doubling of the bottleneck capacity is done by means of acquiring new equipment (Pg. 47) and the increase in the bottleneck’s capacity imposes changes in the production line and in its layout. Here, bottleneck is defined as a process that belongs to the critical production path (Pg. 40). This means that in order to increase the manufacturing capacity, additional manufacturing units must be built through changes to the production line/layout by the addition of new equipment. A skilled artisan would recognize that the addition of new equipment would necessarily involve adding additional units. One of ordinary skill in the art could have applied the teaching of Negro to the manufacturing units of Idhle with a reasonable expectation of success to improve the manufacturing capacity in the same way as the claimed invention. Therefore, Negro renders claim 60 obvious based on the fact that in order to increase capacity, you should add more production lines and equipment (Pg. 47). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SRS Watch “A Project In Disarray: MOX” U.S. Department of Energy’s Mismanaged Plutonium Fuel (MOX) Project, February 28, 2017 http://www.srswatch.org/uploads/2/7/5/8/27584045/mox_in_chaos_report_srs_watch_2.28.2017.pdf